 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTR]CT OF MARYLAND

MICHAEL LAWRENCE PACK *
Plaintiff *
v * Civil Action No. RDB-l9-1143

SOCIAL SECURITY ADMINISTRATION, *

 

Defendant *

* * *
MICHAEL LAWRENCE PACK * f `
Plaintiff *
v * Civil Action No. RDB-19-1144
MARYLAND MOTOR VEHICLE *
ADMINISTRATION, *
Defendant

* »»= *
MICHAEL LAWRENCE PACK *
Plaintiff *
v * Civil Action No. RDB-l9-1 145
VA Veteran Hospital *
Defendant *

* * *

MEMORANDUM ()PINION

 

Self-represented Plaintiff Michael Lawrence Pack’s Complaints in the above listed cases
are identical, except each names a different Defendant. Pack also filed a Motion to Proceed in

Forma Pauperis in each caSe, which Will be granted. After preliminary review of the Complaints,

 

 

 

this Court finds they fail to state a cognizable federal action, and will dismiss them with prejudice
pursuant to 28 U.S.C. 28 U.S.C. § 1915(€)(2).
BACKGROUND

In these identical Complaints filed on April 18, 2019, Pack, who identifies himself as an
Army veteran, states that he is filing a class action for civil rights discrimination based on his
difficulty in securing a medical card from the Veterans Administration (VA), a Social Security
card from the Social Security Administration (SSA), and an identification card from the Maryland
Motor Vehicle Administration (MVA). Pack asserts that Without identification, he will be arrested
and detained until the police can ascertain his identity. Pack is suing for $l 0 million in each case

Pack alleges that on April 10, 2019, he requested but was unable to obtain a replacement
medical card at the Veterans Administration (VA) Hospital on Greene Street in Baltimore because
he did not have an identification card issued by the Maryland Motor Vehicle Administration
(MVA). Pack asserts he went a Social Security Administration (SSA) office on Wabash Avenue
in Baltimore where he was denied a new Social Security card because he needed a statement from
a VA physician and copies of his medical records to provide proof of his age and identity.

On April l 1 , 2019, Pack went to the VA Hospital Emergency Room where a nurse directed
him to the VA enrollment office. Instead, Pack left and went to the MVA on Reisterstown Road
in Baltirnore where he applied for and was denied an identification card because he did not have a
Social Security card.

STANDARD OF REVIEW
Federal district judges have discretion under 28 U.S.C. §1915(e)(2) to screen meritless or

frivolous cases. See Nez'tzke v. Williams, 490 U.S. 319, 328 (1989); Nasim v. Warden, Maryland

 

 

 

 

 

House of Correction, 64 F.3d 951, 953 (4th Cir. 1995). A complaint may be dismissed under
§1915(e) if it lacks an arguable basis either in law or in fact. See Neftze, 490 U.S. at‘325.

Mindful that Pack has filed these Complaints pro se, this Court holds them to a less
stringent standard than those drafted by attorneys Erickson v. Pardus, 551 U.S. 89, 94 (2007).
Liberal construction will not permit a district court to ignore a clear failure to allege facts in his
complaint which set forth a claim that is cognizable under federal law. Weller v. Dep't ofSoc.
Servs., 901 F.Zd 387 (4th Cir. 1990). A pro se complaint must still contain sufficient facts “to raise
a right to relief above the speculative level” and “state a claim to relief that is plausible on its face.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). This “plausibility standard requires a
plaintiff to demonstrate more than a sheer possibility that a defendant has acted unlawfully.”
Franci's v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (intemal quotation marks omitted). He
must articulate facts that, when accepted as true, demonstrate he has stated a claim entitling him
to relief. Id.

DISCUSSION

To the extent Pack wants to bring each case as a class action, none meets the requisites for
a class action, and in any event, Pack may not represent the legal rights of others unless he is a
member of the bar. Fed. R. of Civ. P. 23 (a), (g). Further, Pack generally alleges Defendants have
violated his civil rights, but does not identify any constitutional right to a VA medical card,' a
Social Security card or an MVA identification card or explain how the actions alleged here were
unlawful. Although Pack’s efforts to obtain these cards may be very frustrating for him, they do

not support a claim of constitutional dimensionl

 

’ To obtain a VA medical care, Pack may want to return to the enrollment office at the VA as he
states he was advised by a nurse. To obtain a VA medical cared, Social Security card, or MVA
identification card, he also may want to obtain assistance by calling the following telephone

3

 

 

 

C()NCLUSION
For these reasons, this Court will by separate Order dismiss these cases with prejudice for

failure to state a cognizable claim.

May 6 ,2019 ' . '
RiCHARD D. BENNETT
UNITED sTATEs DISTRICT JUDGE

 

nurnbers: l) for the VA: 1-844-MyVA31 l (1-844-698-231 l); 2) for the SSA 1-80'0-772-] 213; and
3) for the l\/IVA 410-768-7000.

 

